Name: 87/288/EEC: Council Decision of 1 June 1987 concerning the extension of the period of validity of Decision 85/214/EEC and 86/23/EEC
 Type: Decision
 Subject Matter: management;  information technology and data processing
 Date Published: 1987-06-05

 Avis juridique important|31987D028887/288/EEC: Council Decision of 1 June 1987 concerning the extension of the period of validity of Decision 85/214/EEC and 86/23/EEC Official Journal L 145 , 05/06/1987 P. 0086 - 0086*****COUNCIL DECISION OF 1 JUNE 1987 CONCERNING THE EXTENSION OF THE PERIOD OF VALIDITY OF DECISION 85/214/EEC AND 86/23/EEC ( 87/288/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, AND IN PARTICULAR ARTICLE 235 THEREOF, HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ), WHEREAS, BY ITS DECISION 85/214/EEC ( 4 ), THE COUNCIL, TAKING NOTE OF THE REPORT AND PROPOSAL PRESENTED BY THE COMMISSION PURSUANT TO DECISION 82/607/EEC ( 5 ), HAS AGREED THAT THE COMMISSION SHOULD BE RESPONSIBLE FOR IMPLEMENTING THE COORDINATION MEASURES NECESSARY FOR THE SPECIFICATION, IMPLEMENTATION AND USE OF CADDIA TELEMATIC FACILITIES BY THE MEMBER STATES AND ITSELF, IN ACCORDANCE WITH AN AGREED DEVELOPMENT PROGRAMME; WHEREAS, BY ITS DECISION 86/23/EEC ( 6 ), THE COUNCIL SPECIFIED THE ARRANGEMENTS FOR IMPLEMENTING THE CD PROJECT AS AN INTEGRAL PART OF THE CADDIA LONG-TERM DEVELOPMENT PROGRAMME; WHEREAS, IN THE ABSENCE OF AN AGREED DEVELOPMENT PROGRAMME AT THE TIME OF THE ABOVEMENTIONED DECISIONS, THE APPLICATION OF THESE DECISIONS WAS RESTRICTED TO AN INITIAL PERIOD OF TWO YEARS EXPIRING ON 2 APRIL 1987; WHERAS THE CADDIA STEERING COMMITTEE, INSTITUTED BY DECISION 85/214/EEC, AGREED AT ITS MEETING ON 18 FEBRUARY 1986 AN INITIAL DEVELOPMENT PROGRAMME FOR THE AGRICULTURAL, CUSTOMS AND STATISTICAL SECTORS TOGETHER WITH COMMON ACTIONS IN THE FIELD OF IT STANDARDS; WHEREAS 1992 IS THE DATE SCHEDULED FOR THE COMPLETION OF THE INTERNAL MARKET FOR WHICH THE CADDIA PROGRAMME IS AN IMPORTANT ELEMENT AND WHEREAS THE CADDIA STEERING COMMITTEE HAS DECIDED IN FAVOUR OF AN EXTENSION OF THE PERIOD OF VALIDITY OF DECISIONS 85/214/EEC AND 86/23/EEC UNTIL THE END OF 1992, HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE INITIAL PERIOD OF APPLICATION MENTIONED IN ARTICLE 5 OF DECISION 85/214/EEC AND IN ARTICLE 6 OF DECISION 86/23/EEC IS HEREBY EXTENDED BY FIVE YEARS . DONE AT LUXEMBOURG, 1 JUNE 1987 . FOR THE COUNCIL THE PRESIDENT PH . MAYSTADT ( 1 ) OJ NO C 55, 3 . 3 . 1987, P . 11 . ( 2 ) OJ NO C 125, 11 . 5 . 1987, P . 11 . ( 3 ) OJ NO C 150, 9 . 6 . 1987, P . 5 . ( 4 ) OJ NO L 96, 3 . 4 . 1985, P . 35 . ( 5 ) OJ NO L 247, 23 . 8 . 1982, P . 25 . ( 6 ) OJ NO L 33, 8 . 2 . 1986, P . 28 .